Kellogg, J. (dissenting) :
After plaintiff was discharged he was “ only bound to use reason: “able diligence to procure other employment of the same kind in order to relieve the employer as much as possible from loss consequent upon the breach; he is not bound to look for or accept occupation of. another kind.” (Milage v; Woodward, 186 N. Y. 252, 259.)
The question is whether the trial justice had the right to decide as a matter of law that upon the facts proven such reasonable diligence had not been shown. -The plaintiff was at work for the Edison Electric Company in New York. He answered the defend*715ant’s advertisement for a farmer, and the defendant hired him there. By the contract he, with his wife and two small children, moved to the defendant’s dairy farm in Saratoga county. He was to manage the farm, she was to do some work in the house — baking, cooking and have charge of the house and have a woman once or twice a week to help her. They were to live in the house upon the farm, the farm help lived with them, and we assume the expenses of maintaining such house were to be borne by the defendant.
At the time of the employment the defendant told him he could get all the men he wanted at Saratoga — tha,t there were ten different applicants for the position. He was discharged the sixteenth of January, having been employed since the twenty-fourth of December. He had no home in Saratoga county or in Hew York, and on January twentieth he took his family with him to Delaware county and there managed a farm for his aunt, himself, his wife and children having their support on the farm. He received no other compensation. After saying that he received no compensation from his aunt except the support of himself and family, this question ivas then asked him : “ Q. So that you went back to the farm and worked for your aunt for your board ever since, and have not sought to obtain another position ? A. Ho, sir.” This answer is supposed to justify the direction by the court to the jury that if plaintiff recovered, he could, recover but six cents damages.
Perhaps the plaintiff was justified in thinking he could not get employment in Saratoga county by the statement of the defendant that he had had various applicants from that county and that there were ten different applicants for the place. Perhaps he was influenced more or less by the known fact that the cases are quite rare where a man is desired as manager of a farm, and himself, his wife and two children are housed and furnished with their support, .practically as an independent family. Perhaps the fact that he had no home, with his wife and two children dependent upon him, made it necessary for him to do something at once, and to make some provision at least for their support. It may be. he thought the probabilities were so strongly against getting a like position at any substantial rate of wages that it was his duty to himself and to the defendant to accept pthe position with the aunt and thus secure the support of himself and family, and save the defendant from the *716expenses thereof. It may be that it was necessary for him to' enter into an engagement with the aunt at once in order to secure that place, and, therefore, he had., no opportunity to seek for other employment of the same kind without imperilling the position thus offered. He might have thought that the arrangement with the defendant was peculiarly fortunate, and that at the then advanced period of the year the opportunities for similar employment were few, and that perhaps ho better arrangement could be made than the one he did make with the aunt. It may be true that he acted in bad faith and was willing to work for the aunt for the support of himself and family, expecting thereby to get larger damages from the defendant. It cannot be said as a matter of law that he acted in good faith or in bad faith. .
The question is one of a reasonable effort. If the plaintiff honestly took this position believing that it was the best he could do under the circumstances as they then existed, even though he made a mistake and worked too cheaply for the aunt, the defendant is not to escape thereby from making the plaintiff good for the damage which he caused to him. ■
The burden of proof is upon the defendant to show that the plaintiff had found other employment or that other and similar employment had been offered and declined, or at least that such employment might have been found. (Milages. Woodward, supra.) If' he made no effort whatever, that is a circumstance which might have a bearing upon the question whether he could have obtained similar employment. It is' assumed that if he made no effort whatever to get .work, that would satisfy the burden of proof. .That rule applies less strongly in a case of this kind where the employment was. unusual in its terms, carrying with it not only the labor of the plaintiff hut certain labor of the wife, with a house maintained by defendant for them to live in and manage. Such places naturally would be rare and a failure to look for such a place might not cany with it the same evidence .of bad faith and imply the same desire to mulct the defendant in costs as would be the case if it was the employment of a man in an ordinary business upon ordinary terms. From the peculiar nature of this contract, the rigid rule of law cannot be applied to it with the>same severity as in many other cases. In any event, it would not be fair to assume *717upon the evidence in this case that the plaintiff acted in bad faith and was seeking to make his recovery against the defendant as large as possible. '
I think it was error to take the case from the jury and that the judgment should be reversed and a new trial granted, with costs to the appellant to abide the event. ,
Smith, P. J., concurred.
Judgment and order affirmed, with costs.